         CASE 0:20-cv-00956-ECT-LIB Doc. 15 Filed 10/02/20 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Shawn Michael Olthoff,                                  Case No. 20-cv-00956 (ECT-LIB)

                     Plaintiff,

v.

Jason Warnygora, acting in his
individual capacity as a Carlton
                                                 STIPULATION OF DISMISSAL
County Deputy; Carlton County;
                                                     WITH PREJUDICE OF
the City of Moose Lake, as a member
                                               DEFENDANT JASON WARNYGORA
of the Carlton County area Consolidated
Emergency Response Team (CERT);
and the City of Cloquet, as a member
of the Carlton County area CERT,

                     Defendants.


       The undersigned attorneys hereby advise the Court that all of the claims by

Plaintiff, Shawn Michael Olthoff, against Defendant, Jason Warnygora, individually, and

in his official capacity, or otherwise, in the above-entitled cause of action are hereby

dismissed with prejudice.

       THEREFORE, IT IS HEREBY STIPULATED BY AND BETWEEN, Plaintiff,

Shawn Michael Olthoff, and his attorney, Robert Bennett, and the attorneys for

Defendants, that Plaintiff Shawn Olthoff’s entire action against Jason Warnygora, either

officially or individually, or otherwise, is hereby dismissed with prejudice.

       Plaintiff specifically acknowledges this dismissal is voluntarily entered into and

further that no payment or separate consideration is being paid for entering into this

dismissal from or on behalf of Jason Warnygora. These parties also agree that no costs or
         CASE 0:20-cv-00956-ECT-LIB Doc. 15 Filed 10/02/20 Page 2 of 3




disbursements or attorney’s fees, including attorney’s fees pursuant to 42 U.S.C. § 1988

will be sought, recovered, or paid by Plaintiff or the dismissed Defendant.

       The undersigned hereby pray for an Order of the Court dismissing all claims

against Defendant Jason Warnygora, either officially or individually, or otherwise.

       IT IS FURTHER STIPULATED that, without further notice, all of Plaintiff’s

claims against Jason Warnygora, without costs or disbursements or attorney’s fees to any

of the parties, are dismissed on the merits and with prejudice.


Dated: 10/2/2020                    ROBINS KAPLAN LLP

                                    s/ Marc E. Betinsky
                                    Robert Bennett, 6713
                                    Andrew J. Noel, 322118
                                    Kathryn H. Bennett, 0392087
                                    Marc E. Betinsky, 0388414
                                    800 LaSalle Avenue, Suite 2800
                                    Minneapolis, MN 55402
                                    Telephone: 612-349-8500
                                    rbennett@robinskaplan.com
                                    anoel@robinskaplan.com
                                    kbennett@robinskaplan.com
                                    mbetinsky@robinskaplan.com

                                    Attorneys for Plaintiff




                                             2
        CASE 0:20-cv-00956-ECT-LIB Doc. 15 Filed 10/02/20 Page 3 of 3




Dated: 10/2/2020             JARDINE, LOGAN & O’BRIEN, P.L.L.P.


                               By: s/ Joseph E. Flynn
                               Joseph E. Flynn, #165712
                               Vicki A. Hruby, #0391163
                               8519 Eagle Point Boulevard, Suite 100
                               Lake Elmo, MN 55042-8624
                               Telephone: (651) 290-6500
                               Facsimile: (651) 223-5070
                               jflynn@jlolaw.com
                               vhruby@jlolaw.com

                               Attorneys for Defendants Jason Warnygora and
                               Carlton County


Dated: 10/2/2020              IVERSON REUVERS CONDON

                              By s/ Jason Hiveley
                              Jason Hiveley, #311546
                              9321 Ensign Avenue South
                              Bloomington, MN 55438
                              Telephone: 952.548.7200
                              Facsimile: 952.548.7210
                              jasonh@irc-law.com

                              Attorneys for Defendants City of Moose Lake
                              and City of Cloquet




                                      3
